UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6355



DUKE E. WOODLEY,

                                             Plaintiff - Appellant,

          versus

CARL R. PEED, Sheriff; CITY OF FAIRFAX;
ARCHIVES DIVISION, Fairfax County Jail,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-368-R)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Duke E. Woodley, Appellant Pro Se.      John J. Brandt, Robert S.
Corish, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's decision denying his

motion for appointment of counsel and dismissing several defendants

without prejudice. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-
tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2